               Case 1:16-cv-06162-PGG-GWG Document 82 Filed 04/27/21 Page 1 of 2
                                        LAW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                               T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                              F ACSIMILE : 212.229.2246
JMGURRIERI @ ZELLERLEGAL . COM


                                                              $SULO൬൱൬൪൬൫

        VIA ECF

        Hon. Paul G. Gardephe, United States District Judge
        United States District Court for the Southern District of New York
        ๠XUgood Marshall United States Courthouse

        Re: Villalva Estrada et al v. Giovanni's Italian Eatery, Inc. et al൫൰&9൰൫൰൬ 3**

        Dear Judge Gardephe:

                ๠LVﬁrm represents the plaintiﬀ in the above-referenced action. ๠Hplaintiﬀ moves for a
        thirty-day extension of today’s deadline to submit further information regarding the ownership of
        Giovanni’s Italian Eatery, Inc. ๠Hdefendants do not consent to this motion. ๠Hplaintiﬀ has made
        signiﬁcant eﬀorts to obtain additional information but requires more time to receive responses.

                On April ൬൪൬൪൬൫the plaintiﬀ made the following Freedom of Information Law of New
        York (“FOIL”) requests. First, plaintiﬀ made a FOIL request with the New York Department of
        State for the certiﬁcate of incorporation and oﬃcial ﬁling receipt for Giovanni’s Italian Eatery, Inc.
        Second, plaintiﬀ made a FOIL request with the New York State Department of Taxation and
        Finance for the New York State Certiﬁcate of Authority to Collect Sales Tax for Giovanni’s Italian
        Eatery, ,QF๠LUGthe plaintiﬀ submitted a FOIL request upon the New York City Department of
        Health asking for all food service establishment permits and accompanying application materials
        for Giovanni’s Italian Eatery, IQFVLQFH൬൪൫൭Today, the New York State Department of Taxation
        and Finance responded and informed plaintiﬀ it will need until June ൫൲൬൪൬൫to respond to the
        FOIL request whereby the request may be responded to or denied. ๠Hplaintiﬀ hopes to sooner
        receive responses to the other FOIL requests.

               On April ൬൱൬൪൬൫the plaintiﬀ sent a subpoena to the New York City Department of Health
        asking for all food service establishment permits and accompanying application materials for
        Giovanni’s Italian Eatery, Inc., since ൬൪൫൭ inclusive of any photo IDs submitted with the
        application materials. Presenting photo identiﬁcation is an application requirement for obtaining a
        food service establishment permit and may shed light on whether Mentor Perlaska submitted the
        application. ๠Hplaintiﬀ sent the subpoena to the Department of Health’s oﬃce of general counsel
        by email today, and received a signed admission of service for the subpoena which has been ﬁled
        with the Court. ๠HUHVSRQVHWRthe VXESRHQDLVGXHRQ0D\൫൫൬൪൬൫

               ๠Hplaintiﬀ requests the additional time to allow time to receive responses to the FOIL
        requests and subpoena.

                 I thank the Court for its time and consideration.




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
Case 1:16-cv-06162-PGG-GWG Document 82 Filed 04/27/21 Page 2 of 2




                                Respectfully submitted,



                                John M. Gurrieri




        April 28, 2021




                                ൬
